Exhibit 10.2

GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT, dated as of October 13, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
NORTHSTAR REAL ESTATE INCOME TRUST OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“Operating Partnership”) and NORTHSTAR REAL ESTATE INCOME TRUST,
INC., a Maryland corporation (“Parent Guarantor”, and together with Operating
Partnership, individually, collectively, jointly and severally, as the context
requires, “Guarantor”), in favor of MORGAN STANLEY BANK, N.A., a national
banking association (together with its permitted successors and assigns,
“Buyer”). Any capitalized term utilized herein shall have the meaning as
specified in the Repurchase Agreement (as defined below), unless such term is
otherwise specifically defined herein.
W I T N E S E T H :
WHEREAS, Buyer and MS Loan NT-I, LLC, a Delaware limited liability company
(“Seller”), entered into that certain Master Repurchase and Securities Contract
Agreement dated as of October 13, 2015 (as the same may be amended, modified
and/or restated, the “Repurchase Agreement”);
WHEREAS, Guarantor directly or indirectly owns 100% of the membership interests
in Seller, and Guarantor will derive benefits, directly and indirectly, from the
execution, delivery and performance by Seller of the Transaction Documents and
the transactions contemplated by the Repurchase Agreement; and
WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Buyer.
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligations. Subject to the terms hereof, Guarantor hereby
irrevocably and unconditionally guarantees to Buyer and Buyer’s permitted
successors and assigns as a primary obligor the payment and performance of the
Guaranteed Obligations (as herein defined) as and when the same shall be due and
payable.
1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means:
(a)    the prompt and complete payment of the Repurchase Obligations; provided,
however, the aggregate sum of the Guaranteed Obligations paid by Guarantor

    

--------------------------------------------------------------------------------



under this Section 1.2(a) shall not exceed an amount equal to 25% of the then
aggregate Repurchase Price under the Repurchase Agreement;
(b)    any obligations or liabilities of Seller to Buyer to the extent of actual
loss, damage, cost or expense incurred by Buyer (including attorneys’ fees and
costs reasonably incurred) resulting from any of the following: (1) any fraud or
intentional misrepresentation committed by Seller, Guarantor or any Affiliate of
Seller or Guarantor in connection with the execution and delivery of this
Guaranty, the Repurchase Agreement, or any of the other Transaction Documents,
or any certificate, report, financial statement or other instrument or document
furnished to Buyer at the time of the closing of the Repurchase Agreement or
during the term of the Repurchase Agreement; (1) the intentional
misappropriation or intentional misapplication by Seller, Guarantor or any
Affiliate of Seller or Guarantor of any funds related to the Purchased Assets
and not applied in accordance with the Repurchase Agreement; (1) (1) the
creation or incurrence of any lien by Seller, Guarantor or any Affiliate of
Seller or Guarantor on any Purchased Asset unless permitted under the Repurchase
Agreement, (1) any transfer, assignment or sale of any Purchased Asset in
violation of the Repurchase Agreement or (1) the material breach of any material
separateness covenants contained in the Repurchase Agreement and such breach
results in substantive consolidation of Seller with another entity; (1) during
the continuance of an Event of Default, any distribution by Seller to its
equityholders in violation of the Repurchase Agreement and, in the case of such
a violation, only to the extent of such distribution; or (1) any liability or
other financial obligation incurred by Seller pursuant to any asset transfer
agreement for Seller to transfer Purchased Assets directly to a securitization
depositor, trust or issuer; and
(c)    any and all Repurchase Obligations in the event that an Act of Insolvency
of Seller shall occur that results from Seller making a voluntary filing under
the Bankruptcy Code or similar federal or state law, or any joining or colluding
by Seller, Guarantor or any Affiliate of Seller or Guarantor in the filing of an
involuntary filing against Seller under the Bankruptcy Code or other similar
federal or state law;
provided that notwithstanding anything to the contrary contained in this Section
1.2 or otherwise in this Guaranty, Guarantor’s failure to deliver any financial
statements required pursuant to this Section 1.2 shall not constitute an Event
of Default under the Transaction Documents to the extent that such financial
statements have been publicly posted on the official website of Guarantor or its
parent or appropriately filed with the SEC. Guarantor shall promptly deliver
electronic notice to Buyer after the posting of any financial statements
required to be delivered hereunder to Guarantor’s website or the filing of same
with the SEC together with a link to such posted or filed financial statements.
1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guarantee of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. This Guaranty may be

2

--------------------------------------------------------------------------------



enforced by Buyer and any subsequent assignee of Buyer permitted under the
Repurchase Agreement and shall not be discharged by the assignment or
negotiation of all or part thereof.
1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Buyer hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of Seller, or any other party, against Buyer or
against payment of the Guaranteed Obligations, other than payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.
1.5    Payment by Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid, whether on demand, maturity, acceleration or
otherwise, Guarantor shall, within five (5) Business Days after demand by Buyer,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, pay in lawful money of the United
States of America, the amount then due on the Guaranteed Obligations to Buyer at
Buyer’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or any part of the
Guaranteed Obligations pursuant to the Repurchase Agreement. Such demand shall
be deemed made, given and received in accordance with Section 6.2 hereof.
1.6    No Duty to Pursue Others. It shall not be necessary for Buyer (and
Guarantor hereby waives any rights which Guarantor may have to require Buyer) in
order to enforce the obligations of Guarantor hereunder, to (a) institute suit
or exhaust its remedies against Seller or others liable on the Guaranteed
Obligations, (b) enforce or exhaust Buyer’s rights against any collateral which
shall ever have been given to secure the Guaranteed Obligations (c) join Seller
or any others liable on the Guaranteed Obligations in any action seeking to
enforce this Guaranty, or (d) resort to any other means of obtaining payment of
the Guaranteed Obligations, and Buyer shall not be required to mitigate damages
or take any other action to collect or enforce the Guaranteed Obligations.
1.7    Waivers. Guarantor agrees to the provisions of the Transaction Documents,
and hereby waives notice of (1) any loans or advances made by Buyer to Seller or
any purchases of Purchased Assets made by Buyer from Seller, (1) acceptance of
this Guaranty, (1) any amendment or extension of the Repurchase Agreement or of
any other Transaction Documents, (1) the execution and delivery by Seller and
Buyer of any other agreement or of Seller’s execution and delivery of any other
documents arising under the Transaction Documents or in connection with the
Guaranteed Obligations, (1) the occurrence of any breach by Seller or an Event
of Default under the Transaction Documents, (1) Buyer’s transfer or disposition
of the Transaction Documents, or any part thereof, (1) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (1) protest, proof of non-payment or default by Seller,
or (1) any other action at any time taken or omitted by Buyer, and, generally,
except to the extent required by the terms hereof, all other demands and notices
of every kind in connection with this Guaranty, the Transaction Documents, any
documents or agreements evidencing, securing or relating to all or any part of
the Guaranteed Obligations.

3

--------------------------------------------------------------------------------



1.8    Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any of its obligations under this Guaranty, Guarantor shall,
within five (5) Business Days after demand by Buyer, pay Buyer all reasonable
out-of-pocket costs and expenses (including court costs and actual and
reasonable attorneys’ fees) incurred by Buyer in the enforcement hereof or the
preservation of Buyer’s rights hereunder. The covenant contained in this Section
1.8 shall survive the payment and performance of the Guaranteed Obligations.
1.9    Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Buyer must rescind or restore any
payment, or any part thereof, received by Buyer in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Buyer shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Seller and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Seller’s or Guarantor’s payment and performance of the
Guaranteed Obligations which is not so rescinded or Guarantor’s performance of
such obligations and then only to the extent of such performance.
1.10    Deferral of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers until payment in full of the Guaranteed
Obligations any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating
Guarantor to the rights of Buyer), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Seller or
any other party liable for payment of all or any part of the Guaranteed
Obligations for any payment made by Guarantor under or in connection with this
Guaranty.
1.11    Setoff Rights. Without limiting any other rights or remedies of Buyer,
upon the occurrence and during the continuance of an Event of Default, Buyer
shall have the right, without prior notice to Guarantor, and any such notice
being expressly waived by Guarantor to the extent permitted by applicable law,
to set off and appropriate and apply any and all deposits (general or special,
time or demand, provisional or final) in any currency, and any other obligation
(including to return excess margin), credits, indebtedness, claims, securities,
collateral or other property, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer or any Affiliate of Buyer to or for the credit of the
account of Guarantor or any Subsidiary of Guarantor to any obligations of
Guarantor hereunder to Buyer. This Section 1.11 shall be without prejudice and
in addition to any right of set-off, combination of accounts, lien or other
rights to which any party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).
1.12    Seller. The term “Seller” as used herein shall include any new or
successor corporation, limited liability company, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Seller or any interest in Seller.

4

--------------------------------------------------------------------------------



ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following, and agrees with
Buyer that its obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
except to the extent required by the terms hereof, and waives any common law,
equitable, statutory or other rights (including without limitation, rights to
notice, except to the extent required by the terms of this Agreement, rights to
notice) which Guarantor might otherwise have as a result of or in connection
with any of the following:
2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Repurchase Agreement, the other
Transaction Documents or any other document, instrument, contract or
understanding between Seller and Buyer or any other party pertaining to the
Guaranteed Obligations or any failure of Buyer to notify Guarantor of any such
action.
2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Buyer to Seller.
2.3    Condition of Seller or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Seller, Guarantor or any other party at any time liable for (1)
the payment of all or any part of the Guaranteed Obligations (1) any dissolution
of Seller or Guarantor, (1) any sale, lease or transfer of any or all of the
assets of Seller or Guarantor, (1) any changes in the shareholders, partners or
members of Seller or Guarantor; or (1) any reorganization of Seller or
Guarantor.
2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Repurchase Agreement
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including, without limitation, the fact
that (1) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (1) the officers or representatives executing the Repurchase
Agreement or the other Transaction Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (1) Seller has valid
defenses (other than payment of the Guaranteed Obligations), claims or offsets
(whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Seller, (1) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (1) the Repurchase Agreement, or any
of the other Transaction Documents have been forged or otherwise are irregular
or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Seller or any other person be found not liable on
the Guaranteed Obligations, or any part thereof, for any reason.

5

--------------------------------------------------------------------------------



2.5    Release of Obligors. Any full or partial release of the liability of
Seller on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof; it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Buyer and Guarantor, that other parties will be liable
to pay or perform the Guaranteed Obligations, or that Buyer will look to other
parties to pay or perform the obligations of Seller under the Repurchase
Agreement or the other Transaction Documents.
2.6    Other Collateral. The taking or accepting of any other security,
collateral or guarantee, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Buyer of any collateral, property or security at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations.
2.8    Care and Diligence. The failure of Buyer or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of any collateral, property or security assuring
or securing payment of the Guaranteed Obligations, including, but not limited
to, the neglect, delay, omission, failure or refusal of Buyer to (1) take or
prosecute any action for the collection of the Guaranteed Obligations or any
part thereof, (1) foreclose, initiate any action to foreclose or, once
commenced, prosecute to completion any action to foreclose upon any such
collateral, property or security or (1) take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.
2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed as between Buyer and Guarantor by Guarantor that it is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.
2.10    Merger. The reorganization, merger or consolidation of Seller into or
with any other corporation or entity.
2.11    Preference. Any payment by Seller to Buyer is held to constitute a
preference under bankruptcy laws, or for any reason Buyer is required to refund
such payment or pay such amount to Seller or someone else.

6

--------------------------------------------------------------------------------



2.12    Other Actions Taken or Omitted. Except to the extent the same shall
result from the gross negligence, willful misconduct, bad faith, illegal acts or
fraud of Buyer, any other action taken or omitted to be taken with respect to
the Transaction Documents, the Guaranteed Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guaranteed Obligations when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Obligations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce Buyer to enter into the Transaction Documents, Guarantor represents
and warrants to Buyer as of the date hereof and at all times while the
Repurchase Agreement and any Transaction thereunder is in effect as follows:
3.1    Benefit. Guarantor has received, or will receive, indirect benefit from
the execution, delivery and performance by Seller of the Transaction Documents,
and the transactions contemplated therein.
3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Seller and is familiar with the value of any and all collateral intended to be
pledged as security for the payment of the Guaranteed Obligations; provided,
however, that, as between Buyer and Guarantor, Guarantor is not relying on such
financial condition or the collateral as an inducement to enter into this
Guaranty.
3.3    No Representation By Buyer. None of Buyer or any other party on Buyer’s
behalf has made any representation, warranty or statement to Guarantor in order
to induce Guarantor to execute this Guaranty.
3.4    Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities
fairly estimated) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, as and when the
same become due.
3.5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any material indenture, mortgage, deed of trust,
charge, lien, or any material contract, agreement or other material instrument
to which Guarantor is a party

7

--------------------------------------------------------------------------------



or which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights and subject, as to
enforceability, to general principals of equity, regardless whether enforcement
is sought in a proceeding in equity or at law.
3.6    Survival. All representations and warranties made by Guarantor herein
shall survive until payment in full of the Guaranteed Obligations.
3.7    Organization. Guarantor has been duly organized or formed and is validly
existing and in good standing with requisite limited liability company power and
authority to own its properties and to transact the businesses in which it is
now engaged. Guarantor is duly qualified to do business and is in good standing
in each jurisdiction where it is required to be so qualified in connection with
its properties, businesses and operations except where the failure to do same
would not reasonably be expected to have a material adverse effect thereon.
Guarantor possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, except where the failure to
do same would not reasonably be expected to have a material adverse effect
thereon.
3.8    No Investment Company. Guarantor is not required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
3.9    [Reserved.]
3.10    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Guarantor, threatened by or against Guarantor or against any of the properties
or revenues of Guarantor with respect to this Guaranty or any of the
transactions contemplated hereby.
ARTICLE IV

COVENANTS OF GUARANTOR
Guarantor covenants to, and agrees with Buyer that, until payment in full of all
Guaranteed Obligations:
4.1    Financial Statements, Reports, etc. Guarantor shall deliver (or cause to
be delivered) to Buyer:
(a)    as soon as available and in any event within forty-five (45) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of Parent Guarantor, the unaudited, consolidated balance sheet and statement of
equity of Parent Guarantor, which shall incorporate its consolidated
Subsidiaries, as at the end of such period and the related unaudited,
consolidated statements of operations and of cash flows for Parent Guarantor,
which shall incorporate its consolidated Subsidiaries, for such period and the
portion of the fiscal year through the end of such period, accompanied by an
Officer’s

8

--------------------------------------------------------------------------------



Certificate of Parent Guarantor, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Parent Guarantor and its consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end audit adjustments);
(b)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Parent Guarantor, the consolidated balance sheet and
statement of equity of Parent Guarantor, which shall incorporate its
consolidated Subsidiaries, if any, as at the end of such fiscal year and the
related consolidated statements of operations and of cash flows for Parent
Guarantor, which shall incorporate its consolidated Subsidiaries, for such year,
accompanied by an opinion thereon of Grant Thornton LLP or other independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Parent Guarantor and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP; and
(c)    within ten (10) Business Days after Buyer’s request, such further
information with respect to the financial affairs of Guarantor as may be
reasonably requested by Buyer.
4.2    Litigation. Guarantor will promptly, and in any event within ten (10)
days after service of process on any of the following, give to Buyer notice of
all litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are pending or threatened) or other legal
or arbitrable proceedings affecting Guarantor or any of its Subsidiaries before
any Governmental Authority that (1) questions or challenges the validity or
enforceability of this Guaranty or any action to be taken in connection with the
transactions contemplated hereby, (1) makes a claim or claims against Guarantor
in an aggregate amount greater than $20,000,000 or (1) which, individually or in
the aggregate, if adversely determined could be reasonably likely to have a
Material Adverse Effect.
4.3    Existence, etc. Pursuant to the Transaction Documents, Guarantor will (1)
preserve and maintain its legal existence and, except as would not have a
Material Adverse Effect, all of its material rights, privileges, licenses and
franchises; (1) comply in all material respects with the requirements of
applicable laws, rules, regulations and orders of Governmental Authorities
(including, without limitation, all environmental laws) except as would not have
a Material Adverse Effect; (1) keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied; (1) not change its jurisdiction of organization unless it shall have
provided Buyer at least ten (10) days’ prior written notice of such change; (1)
pay and discharge all material taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and (1) permit representatives of Buyer, during normal business
hours, to examine, copy and make extracts

9

--------------------------------------------------------------------------------



from its books and records, to inspect any of its properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by Buyer.
4.4    Prohibition of Fundamental Changes. Except as permitted pursuant to the
terms of the Transaction Documents, Guarantor shall not enter into any
transaction that would be a Change of Control, or liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution) or sell all or
substantially all of its assets; provided that if the surviving or resulting
entity is not Guarantor (1) such entity shall be a corporation, limited
liability company, statutory trust or partnership organized under the laws of
the United States or any state thereof; and (1) such entity shall expressly
assume by written agreement, in form and substance satisfactory to Buyer in
Buyer’s sole discretion, the performance of all of the duties and obligations
under this Guaranty.
4.5    Notices. Guarantor shall give notice to Buyer promptly upon Guarantor’s
receipt of notice or obtaining knowledge of the occurrence of any Default or
Event of Default.
4.6    Limitation on Distributions. After the occurrence and during the
continuation of any monetary or material non-monetary Default or Event of
Default, Guarantor shall not declare or make any payment on account of, or set
apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of Guarantor, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Guarantor (unless the same is necessary for
Guarantor to maintain its status as a REIT under the Code or to prevent the
imposition of taxes on Guarantor pursuant to Sections 857 or 4981 of the Code).
The term “REIT” shall mean a Person satisfying the conditions and limitations
set forth in Section 856(b) and 856(c) of the Code which are necessary to
qualify such Person as a “real estate investment trust,” as defined in Section
856(a) of the Code.
4.7    Financial Covenants. Parent Guarantor covenants and agrees that:
(a)    Parent Guarantor shall not have (on a consolidated basis) (1) an Adjusted
Leverage Ratio greater than 2.5 to 1.0; (1) Liquidity less than $20,000,000; (1)
a Total Equity less than the greater of (1) $300,000,000, and (1) the product of
(1) the Maximum Amount, multiplied by (1) one and one-half (1.5); and (1) EBITDA
to Fixed Charges Ratio is less than 1.40 to 1.00; and
(b)    within forty-five (45) days of the end of each of the first three (3)
fiscal quarters, and within ninety (90) days after the last day of the fiscal
year, Parent Guarantor shall deliver to Buyer a Financial Covenant Compliance
Certificate setting forth the calculation of each of the financial covenants set
forth in Section 4.7(a) above.
4.8    Voluntary or Collusive Filing. Guarantor shall not voluntarily file a
case, or join or collude with any Person in the filing of an involuntary case,
in respect of Seller under the Bankruptcy Code.
4.9    Offset. The liabilities and obligations of Guarantor to Buyer hereunder
shall not be reduced, discharged or released because of or by reason of any
existing or future right of

10

--------------------------------------------------------------------------------



offset, claim or defense (other than payment of the Guaranteed Obligations) of
Seller against Buyer, or any other party, or against payment of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations).
4.10    Dissolution. Guarantor shall not seek the dissolution, liquidation or
winding up, in whole or in part, of Seller.
ARTICLE V
SUBORDINATION OF CERTAIN INDEBTEDNESS
5.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Seller to Guarantor
arising as the consequence of this Guaranty or the payment or other performance
by Guarantor hereunder, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Seller thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Seller (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. Upon the occurrence and during the
continuance of an Event of Default, Guarantor shall not receive or collect,
directly or indirectly, from Seller or any other party any amount for the
Guarantor Claims until payment in full of the Guaranteed Obligations.
5.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Seller as debtor, Buyer shall have the right to prove its claims in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable for the Guarantor Claims. Guarantor hereby assigns
such dividends and payments to Buyer. Should Buyer receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Seller and Guarantor, shall
constitute a credit for the Guarantor Claims, then upon payment to Buyer in full
of the Guaranteed Obligations, Guarantor shall become subrogated to the rights
of Buyer to the extent that such payments to Buyer on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Buyer had not received dividends or
payments for the Guarantor Claims.
5.3    Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Buyer an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees to promptly pay such amounts to
Buyer.

11

--------------------------------------------------------------------------------



5.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Seller’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Seller’s assets securing payment of the Guaranteed Obligations, regardless
of whether such encumbrances in favor of Guarantor Buyer presently exist or are
hereafter created or attach. Without the prior written consent of Buyer,
Guarantor shall not (1) exercise or enforce any creditor’s right it may have
against Seller, or (1) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgage, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Seller securing payment of the Guarantor Claims
held by Guarantor.
ARTICLE VI
MISCELLANEOUS
6.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Buyer, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Buyer hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand (except to the extent such a
notice or demand is required by the terms hereof).
6.2    Notices. Unless otherwise provided in this Guaranty, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(1) hand delivery, with proof of delivery, (1) certified or registered United
States mail, postage prepaid, (1) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of delivery, (1) by
telecopier (with answerback acknowledged); provided that such telecopied notice
must also be delivered by one of the means set forth above, or (1) by e-mail
with confirmation of delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party hereto, as the
case may be, in a written notice to the other parties hereto in the manner
provided for in this Section 6.2):
If to Operating Partnership:
NorthStar Real Estate Income Trust Operating Partnership, LP
c/o NorthStar Real Estate Income Trust, Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel
Telephone: (212) 547-2600



12

--------------------------------------------------------------------------------



Facsimile No.: (212) 547-2700
Email: legal@nsamgroup.com
with a copy to:
NSAM J-NSII LTD
c/o NSAM Luxembourg S.à r.l.
6 A Route de Trèves
2633 Senningerberg, Luxembourg
Attention: General Counsel

If to Parent Guarantor:
NorthStar Real Estate Income Trust, Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel
Telephone: (212) 547-2600
Facsimile No.: (212) 547-2700
Email: legal@nsamgroup.com

with a copy to:
NSAM J-NSII LTD
c/o NSAM Luxembourg S.à r.l.
6 A Route de Trèves
2633 Senningerberg, Luxembourg
Attention: General Counsel

If to Buyer:
Morgan Stanley Bank, N.A.
1585 Broadway, 25th Floor
New York, New York 10036
Attention: Geoffrey Kott
Telephone: (212) 761-3140
Fax: (718) 233-2160
Email: Geoffrey.Kott@morganstanley.com

with a copy to:
Morgan Stanley Bank, N.A.
1585 Broadway, 25th Floor
New York, New York 10036
Attention: Anthony Preisano
Telephone: (212) 761-5688
Fax: (718) 233-3307
Email: Anthony.Preisano@morganstanley.com

and to:
Morgan Stanley Bank, N.A.
One Utah Center, 201 South Main Street
Salt Lake City, Utah 84111


13

--------------------------------------------------------------------------------



and to:
Morgan Stanley Bank, N.A.
1 New York Plaza, 41st Floor
New York, New York 10004
Attention: Mr. Christian Rup
Telephone: (917) 260-5251
Fax: (917) 720-9636
Email: wltapes@morganstanley.com

and to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Kimberly Brown Blacklow, Esq.
Telephone: (212) 225-2018
Fax: (212) 225-3999
Email: kblacklow@cgsh.com

A notice shall be deemed to have been given: (1) in the case of hand delivery,
at the time of delivery, (1) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (1) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
(1) in the case of telecopier, upon receipt of answerback confirmation; provided
that such telecopied notice was also delivered as required in this Section 6.2,
or (1) in the case of e-mail, upon confirmation of delivery. A party receiving a
notice that does not comply with the technical requirements for notice under
this Section 6.2 may elect to waive any deficiencies and treat the notice as
having been properly given.
6.3    Governing Law. This Guaranty shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York pursuant to
Sections 5-1401 and 5-1402 of the New York General Obligations Law without
giving effect to the conflict of law principles thereof.
6.4    SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND, BY ITS
ACCEPTANCE OF THIS GUARANTY, BUYER, HEREBY IRREVOCABLY AND UNCONDITIONALLY: (1)
SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; (1) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT
PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME; (1) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY

14

--------------------------------------------------------------------------------



REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF
WHICH BUYER AND/OR GUARANTOR SHALL HAVE BEEN NOTIFIED; AND (1) AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.
6.5    WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, BUYER, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY. SUCH WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. ANY PARTY
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 6.5 IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF SUCH WAIVER.
6.6    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
6.7    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of the Guaranteed
Obligations, or any part thereof, is rescinded or must otherwise be restored or
returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for Seller
or any substantial part of the property of Seller, or otherwise, all as though
such payments had not been made.
6.8    Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Buyer.
6.9    Parties Bound; Assignment. This Guaranty shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns
and legal representatives; provided, however, that Guarantor may not, without
the prior written consent of Buyer, assign any of Guarantor’s rights, powers,
duties or obligations hereunder.
6.10    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

15

--------------------------------------------------------------------------------



6.11    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
6.12    Counterparts. This Guaranty may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Guaranty by signing
any such counterpart.
6.13    Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Seller to Buyer, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Buyer hereunder shall be cumulative of any and all other
rights that Buyer may ever have against Guarantor. The exercise by Buyer of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.
6.14    Entirety. This Guaranty embodies the final, entire agreement of
Guarantor and Buyer with respect to Guarantor’s guarantee of the Guaranteed
Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof. This Guaranty is intended by Guarantor and Buyer as a
final and complete expression of the terms of this Guaranty, and no course of
dealing between Guarantor and Buyer, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty. There
are no oral agreements between Guarantor and Buyer relating to the subject
matter hereof.
6.15    Joint and Several. If Guarantor consists of more than one Person, the
obligations and liabilities of each such Person under this Guaranty shall be
joint and several; provided that, except to the extent caused by fraud or
willful misconduct, in no event shall any direct or indirect partner, member,
shareholder or other owner of Guarantor be liable under this Guaranty and
Buyer’s sole recourse shall be the assets of Guarantor.
6.16    Intent. Guarantor (a) acknowledges that each of the Repurchase Agreement
and each Transaction thereunder constitutes a “securities contract” as that term
is defined in Section 741(7)(A)(i) of the Bankruptcy Code and a “master netting
agreement” as that term is defined in Section 101(38A)(A) of the Bankruptcy
Code, (b) intends and acknowledges that this Guaranty is “a security agreement
or arrangement or other credit enhancement” that is “related to” and provided
“in connection with” the Repurchase Agreement and each Transaction thereunder
and is within the meaning of Sections 101(38A)(A), 101(47)(a)(v) and
741(7)(A)(xi) of the Bankruptcy Code and is, therefore, (i) a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code and (ii) a “master netting agreement” as that term is defined in Section
101(38A) of the Bankruptcy Code and (c) intends and acknowledges that any
party's right to cause the termination, liquidation or acceleration of, or to
offset net termination values, payment amounts or other transfer obligations
arising under or in connection with the Repurchase Agreement and this Guaranty
is in each case a contractual right to cause the termination, liquidation or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with this Guaranty as
described in Sections 555 and 561 of the Bankruptcy Code.

16

--------------------------------------------------------------------------------



[SIGNATURE ON NEXT PAGE]

17

--------------------------------------------------------------------------------




EXECUTED as of the day and year first above written.
 
NORTHSTAR REAL ESTATE INCOME TRUST OPERATING PARTNERSHIP, LP,
 
a Delaware limited partnership
 
 
 
 
By:
NorthStar Real Estate Income Trust, Inc.,
 
 
not in its individual capacity but solely as general partner of NorthStar Real
Estate Income Trust Operating Partnership, LP


 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: General Counsel and Secretary









 
NORTHSTAR REAL ESTATE INCOME TRUST, INC.,
 
a Maryland corporation
 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: General Counsel and Secretary







